DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
126 in figure 2
204 in figure 3
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The reference character 220 has been used to designate two different features in paragraph 0054. It appears that the reference character 220 in paragraph 0054, line 26 refers to a step of a method and the reference character 220 in paragraph 0054, line 27 refers to “the learning network”.  
The reference characters “220” and “22” are both used to refer to “the deep learning network” in paragraph 0056.

Claim Objections
Claims 21, 22, 28, 29, 36 and 37 are objected to because of the following informalities:  
Regarding claim 21, line 4, the limitation “the machine data” appears to be amended to recite “the received machine data” in order to refer to the same limitation consistently in all the claims. Examiner has suggested to amend to “the received machine data” because in claim 21, line 3, the limitation is referred as “the received machine data” however applicant could use different wordings to refer to the same limitation as long as the same limitation is consistently recited in all the claims.

Regarding claim 22, line 1, the limitation “the machine data” appears to be amended to recite “the received machine data” in order to refer to the same limitation consistently in all the claims. Examiner has suggested to amend to “the received machine data” because in claim 21, line 3, the limitation is referred as “the received machine data” however applicant could use different wordings to refer to the same limitation as long as the same limitation is consistently recited in all the claims.

Regarding claim 28, lines 2-3, the limitation “the machine data” appears to be amended to recite “the received machine data”. Examiner has suggested to amend to “the received machine data” because in claim 21, line 3, the limitation is referred as “the received machine data” however applicant could use different wordings to refer to the same limitation as long as the same limitation is consistently recited in all the claims.

Regarding claim 29, line 2, the limitation “positive end expiratory pressure therapy” appears to be amended to recite “the positive end expiratory pressure therapy” in order to refer to “positive end expiratory therapy” recited in claim 25, lines 2-3.

Regarding claim 36, the claim should be ended with a single period. Therefore, the limitation “clinical cases..” should read “clinical cases.”

Regarding claim 37, lines 5-6, the limitation “the streaming analytics module evaluates the streaming time series machine data” appears to be amended to recite “the streaming analytics module configured to evaluate the streaming time series machine data” in order to clearly indicate the functionality of the streaming analytics module.

Regarding claim 37, lines 2-3, the limitation “a data ingestion module that receives … the streaming time series machine data” should be amended to recite “a data ingestion module configured to receive … the streaming time series machine data” in order to clearly indicate the functionality of the data ingestion module.

Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data ingestion module that receives streaming time series machine data and preprocesses the streaming time series machine data”, and “a streaming analytics module that receives the streaming time series machine data and identifies one or more clinical events in the streaming time series machine data” in claim 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Double Patenting
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,610,654 B2 in view of Steinhauer et al. (US 2014/0006041). Claim 1 of the US Patent anticipates the claimed limitation of claim 21 except for controlling the mechanical ventilator based on the evaluated compliance with the LPV recommendation. However, Steinhauer teaches controlling 1020 (figure 10, although the reference is made to different method, this method is still applicable in a single ventilator and furthermore, when implementing method shown in figure 22, one of ordinary skill in the art would control the ventilator to apply the suggested protocol to the patient) the mechanical ventilator based on the evaluated compliance with the LPV recommendations for the purpose of automatically controlling the ventilator based on the evaluated past results. Therefore, it would have been prima facie obvious before the effective filing of the claimed invention to modify the method of the instant claim to include the teachings of Steinhauer for the purpose of automatically controlling the ventilator based on the evaluated past results.

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,610,654 B2 in view of in view of Steinhauer et al. (US 2014/0006041). Claim 2 of the US Patent anticipates the claimed limitation of claim 22 except for controlling the mechanical ventilator based on the evaluated compliance with the LPV recommendation. However, Steinhauer teaches controlling 1020 (figure 10, although the reference is made to different method, this method is still applicable in a single ventilator and furthermore, when implementing method shown in figure 22, one of ordinary skill in the art would control the ventilator to apply the suggested protocol to the patient) the mechanical ventilator based on the evaluated compliance with the LPV recommendations for the purpose of .

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,610,654 B2 in view of in view of Steinhauer et al. (US 2014/0006041). Claim 3 of the US Patent anticipates the claimed limitation of claim 23 except for controlling the mechanical ventilator based on the evaluated compliance with the LPV recommendation. However, Steinhauer teaches controlling 1020 (figure 10, although the reference is made to different method, this method is still applicable in a single ventilator and furthermore, when implementing method shown in figure 22, one of ordinary skill in the art would control the ventilator to apply the suggested protocol to the patient) the mechanical ventilator based on the evaluated compliance with the LPV recommendations for the purpose of automatically controlling the ventilator based on the evaluated past results. Therefore, it would have been prima facie obvious before the effective filing of the claimed invention to modify the method of the instant claim to include the teachings of Steinhauer for the purpose of automatically controlling the ventilator based on the evaluated past results.

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,610,654 B2 in view of in view of Steinhauer et al. (US 2014/0006041). Claim 4 of the US Patent anticipates the claimed limitation of claim 24 except for controlling the mechanical ventilator based on the evaluated compliance with the LPV recommendation. However, Steinhauer teaches controlling 1020 (figure 10, although the reference is made to different method, this method is still applicable in a single ventilator and furthermore, when implementing method shown in figure 22, one of ordinary skill in the art .

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,610,654 B2 in view of in view of Steinhauer et al. (US 2014/0006041). Claim 5 of the US Patent anticipates the claimed limitation of claim 25 except for controlling the mechanical ventilator based on the evaluated compliance with the LPV recommendation. However, Steinhauer teaches controlling 1020 (figure 10, although the reference is made to different method, this method is still applicable in a single ventilator and furthermore, when implementing method shown in figure 22, one of ordinary skill in the art would control the ventilator to apply the suggested protocol to the patient) the mechanical ventilator based on the evaluated compliance with the LPV recommendations for the purpose of automatically controlling the ventilator based on the evaluated past results. Therefore, it would have been prima facie obvious before the effective filing of the claimed invention to modify the method of the instant claim to include the teachings of Steinhauer for the purpose of automatically controlling the ventilator based on the evaluated past results.

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,610,654 B2 in view of in view of Steinhauer et al. (US 2014/0006041). Claim 6 of the US Patent anticipates the claimed limitation of claim 26 except for controlling the mechanical ventilator based on the evaluated compliance with the LPV recommendation. However, Steinhauer teaches controlling 1020 (figure 10, although the .

Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,610,654 B2 in view of in view of Steinhauer et al. (US 2014/0006041). Claim 7 of the US Patent anticipates the claimed limitation of claim 27 except for controlling the mechanical ventilator based on the evaluated compliance with the LPV recommendation. However, Steinhauer teaches controlling 1020 (figure 10, although the reference is made to different method, this method is still applicable in a single ventilator and furthermore, when implementing method shown in figure 22, one of ordinary skill in the art would control the ventilator to apply the suggested protocol to the patient) the mechanical ventilator based on the evaluated compliance with the LPV recommendations for the purpose of automatically controlling the ventilator based on the evaluated past results. Therefore, it would have been prima facie obvious before the effective filing of the claimed invention to modify the method of the instant claim to include the teachings of Steinhauer for the purpose of automatically controlling the ventilator based on the evaluated past results.

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,610,654 B2 in view of in view of Steinhauer et al. (US 2014/0006041). Claim 8 of the US Patent anticipates the claimed limitation of claim 28 .

Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,610,654 B2 in view of in view of Steinhauer et al. (US 2014/0006041). Claim 9 of the US Patent anticipates the claimed limitation of claim 29 except for controlling the mechanical ventilator based on the evaluated compliance with the LPV recommendation. However, Steinhauer teaches controlling 1020 (figure 10, although the reference is made to different method, this method is still applicable in a single ventilator and furthermore, when implementing method shown in figure 22, one of ordinary skill in the art would control the ventilator to apply the suggested protocol to the patient) the mechanical ventilator based on the evaluated compliance with the LPV recommendations for the purpose of automatically controlling the ventilator based on the evaluated past results. Therefore, it would have been prima facie obvious before the effective filing of the claimed invention to modify the method of the instant claim to include the teachings of Steinhauer for the purpose of automatically controlling the ventilator based on the evaluated past results.

30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,610,654 B2 in view of in view of Steinhauer et al. (US 2014/0006041). Claim 10 of the US Patent anticipates the claimed limitation of claim 30 except for controlling the mechanical ventilator based on the evaluated compliance with the LPV recommendation. However, Steinhauer teaches controlling 1020 (figure 10, although the reference is made to different method, this method is still applicable in a single ventilator and furthermore, when implementing method shown in figure 22, one of ordinary skill in the art would control the ventilator to apply the suggested protocol to the patient) the mechanical ventilator based on the evaluated compliance with the LPV recommendations for the purpose of automatically controlling the ventilator based on the evaluated past results. Therefore, it would have been prima facie obvious before the effective filing of the claimed invention to modify the method of the instant claim to include the teachings of Steinhauer for the purpose of automatically controlling the ventilator based on the evaluated past results.

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,610,654 B2 in view of in view of Steinhauer et al. (US 2014/0006041). Claim 11 of the US Patent anticipates the claimed limitation of claim 31 except for controlling the mechanical ventilator based on the evaluated compliance with the LPV recommendation. However, Steinhauer teaches controlling 1020 (figure 10, although the reference is made to different method, this method is still applicable in a single ventilator and furthermore, when implementing method shown in figure 22, one of ordinary skill in the art would control the ventilator to apply the suggested protocol to the patient) the mechanical ventilator based on the evaluated compliance with the LPV recommendations for the purpose of automatically controlling the ventilator based on the evaluated past results. Therefore, it would have been prima facie obvious before the effective filing of the claimed invention to modify the .

Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,610,654 B2 in view of in view of Steinhauer et al. (US 2014/0006041). Claim 12 of the US Patent anticipates the claimed limitation of claim 32 except for controlling the mechanical ventilator based on the evaluated compliance with the LPV recommendation. However, Steinhauer teaches controlling 1020 (figure 10, although the reference is made to different method, this method is still applicable in a single ventilator and furthermore, when implementing method shown in figure 22, one of ordinary skill in the art would control the ventilator to apply the suggested protocol to the patient) the mechanical ventilator based on the evaluated compliance with the LPV recommendations for the purpose of automatically controlling the ventilator based on the evaluated past results. Therefore, it would have been prima facie obvious before the effective filing of the claimed invention to modify the method of the instant claim to include the teachings of Steinhauer for the purpose of automatically controlling the ventilator based on the evaluated past results.

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,610,654 B2 in view of in view of Steinhauer et al. (US 2014/0006041). Claim 13 of the US Patent anticipates the claimed limitation of claim 33 except for controlling the mechanical ventilator based on the evaluated compliance with the LPV recommendation. However, Steinhauer teaches controlling 1020 (figure 10, although the reference is made to different method, this method is still applicable in a single ventilator and furthermore, when implementing method shown in figure 22, one of ordinary skill in the art would control the ventilator to apply the suggested protocol to the patient) the mechanical ventilator based on the evaluated compliance with the LPV recommendations for the purpose of .

Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,610,654 B2 in view of in view of Steinhauer et al. (US 2014/0006041). Claim 14 of the US Patent anticipates the claimed limitation of claim 34 except for controlling the mechanical ventilator based on the evaluated compliance with the LPV recommendation. However, Steinhauer teaches controlling 1020 (figure 10, although the reference is made to different method, this method is still applicable in a single ventilator and furthermore, when implementing method shown in figure 22, one of ordinary skill in the art would control the ventilator to apply the suggested protocol to the patient) the mechanical ventilator based on the evaluated compliance with the LPV recommendations for the purpose of automatically controlling the ventilator based on the evaluated past results. Therefore, it would have been prima facie obvious before the effective filing of the claimed invention to modify the method of the instant claim to include the teachings of Steinhauer for the purpose of automatically controlling the ventilator based on the evaluated past results.

Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,610,654 B2 in view of in view of Steinhauer et al. (US 2014/0006041). Claim 15 of the US Patent anticipates the claimed limitation of claim 35 except for controlling the mechanical ventilator based on the evaluated compliance with the LPV recommendation. However, Steinhauer teaches controlling 1020 (figure 10, although the reference is made to different method, this method is still applicable in a single ventilator and furthermore, when implementing method shown in figure 22, one of ordinary skill in the art .

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,610,654 B2 in view of in view of Steinhauer et al. (US 2014/0006041). Claim 16 of the US Patent anticipates the claimed limitation of claim 36 except for controlling the mechanical ventilator based on the evaluated compliance with the LPV recommendation. However, Steinhauer teaches controlling 1020 (figure 10, although the reference is made to different method, this method is still applicable in a single ventilator and furthermore, when implementing method shown in figure 22, one of ordinary skill in the art would control the ventilator to apply the suggested protocol to the patient) the mechanical ventilator based on the evaluated compliance with the LPV recommendations for the purpose of automatically controlling the ventilator based on the evaluated past results. Therefore, it would have been prima facie obvious before the effective filing of the claimed invention to modify the method of the instant claim to include the teachings of Steinhauer for the purpose of automatically controlling the ventilator based on the evaluated past results.

Claim 37 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,610,654 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the words used in both claims are different but the invention scope is same.

38 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,610,654 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the words used in both claims are different but the invention scope is same.
Claim 39 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,610,654 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the words used in both claims are different but the invention scope is same.

Claim 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,610,654 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the words used in both claims are different but the invention scope is same.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 21, 22, 24, 25, 28, 31, 32 and 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinhauer et al. (US 2014/0006041 A1).
Regarding claim 21, Steinhauer teaches a method (figure 22) of ventilator control, the method comprising: 
receiving machine data 2210 (paragraph 0239) from a mechanical ventilator; 
detecting one of more clinical events (paragraph 0091, lines 4-6, oxygen level, ventilation mode along with timings and similar other data would indicate clinical events, paragraph 0436, PEEP and FiO2 would also indicate clinical events) in the received machine data; and 
evaluating 2220, 2230 (paragraphs 0239, 0240, 0198) the machine data within the detected one or more clinical events for compliance with lung protective ventilation recommendations; and 
at least one of producing a visual indication 2260 or a graphical display of the evaluated compliance with the LPV recommendations and controlling 1020 (figure 10, although the reference is made to different method, this method is still applicable in a single ventilator and furthermore, when implementing method shown in figure 22, one of ordinary skill in the art would control the ventilator to apply the suggested protocol to the patient) the mechanical ventilator based on the evaluated compliance with the LPV recommendations.

Regarding claim 22, Steinhauer teaches wherein the machine data comprises one or more streaming time (paragraph 0092, lines 4-6, “timings” indicate data including times) series of machine data provided by the mechanical ventilator.

Regarding claim 24, Steinhauer teaches regarding wherein detecting the one or more clinical events in the received machine data comprises conducting streaming 

Regarding claim 25, Steinhauer teaches wherein the one or more clinical events identified in the one or more streaming time series of machine data comprise at least one of provision of positive end expiratory pressure (PEEP) therapy (paragraph 0436), a derecruitment event, and an initiation of a recruitment maneuver.

Regarding claim 28, Steinhauer teaches wherein the lung protective ventilation recommendations are embodied in at least one LPV rule, and further comprising applying the at least one LPV rule to the machine data and the detected one or more clinical events to evaluate compliance with the lung protective ventilation recommendations (paragraph 0157, figure 12, figure 22, paragraph 0238).
 
Regarding claim 31, Steinhauer teaches receiving physiological data of a patient (paragraph 0093, lines 5-7); analyzing the physiological data of the patient to evaluate a health of the patient (paragraph 0148, in order to determine ventilator rules, patient’s health is evaluated); and evaluating an effectiveness of compliance (paragraphs 0235 and 0236, after evaluating various data and protocols, the most effective LPV recommendation is made by suggesting a protocol) with the LPV recommendations based upon the evaluated health of the patient.



Regarding claim 34, Steinhauer teaches further comprising: associating each of the one or more clinical events (paragraph 0091, lines 4-6, oxygen level, ventilation mode along with timings and similar other data would indicate clinical events, paragraph 0436, PEEP and FiO2 would also indicate clinical events) to a respective LPV recommendation rule (paragraph 0235); and providing an automated communication (1020 in figure 10) with a recommended control to enhance compliance with LPV recommendations (paragraphs 0235, 0236).

Regarding claim 35, Steinhauer teaches wherein the automated communication is an automated control instruction to the mechanical ventilator to perform an action to comply with the respective LPV recommendation rule 1020 (figure 10, paragraph 0137).

Regarding claim 36, Steinhauer teaches further comprising receiving clinical case scheduling data 2705 (figure 28, paragraph 0289) and wherein the detecting the one or more clinical events (paragraph 0270) further comprises conducting streaming analytics to apply the clinical case schedule data to the one or more streaming time series of machine data from the mechanical ventilator to identify a start and a conclusion for one or more clinical cases (paragraphs 0292, 0272, 0273, using time information, a start and conclusion of one or more clinical cases can be determined).


a data ingestion module 1720 (figure 21) that receives streaming time series machine data and preprocesses the streaming time series machine data 1705 (paragraph 0201, paragraph 0091, lines 4-6, “timings” data would mean the machine data is in time series); a streaming analytics module (module formed by elements 1730 and 2140) that receives the streaming time series machine data and identifies one or more clinical events in the streaming time series machine data (paragraph 0202), wherein the streaming analytics module (module formed by elements 1730 and 2140) evaluates the streaming time series machine data and the identified one or more clinical events for compliance with lung protective ventilation (LPV) recommendations (paragraphs 0202-0204); and 
a graphical display 730 (figure 7) that presents the evaluation of the compliance with the LPV recommendations 2260 (figure 22).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Steinhauer et al. (US 2014/0006041 A1) in view of Franz et al. (US 2010/0022849 A1).

However, Franz teaches a design of a device to detect at least one transition of the patient’s treatment wherein the one or more clinical events detected in the machine data comprises an induction phase, a maintenance phase, and an emergence phase (paragraph 0013, lines 1-14, paragraph 0017, paragraph 0004, lines 3-6) for the purpose of comparing the classification or rating of the parameter values and determining parameter deviation and initiating countermeasures sooner (paragraph 0013, lines 8-18).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the one or more clinical events to incorporate the one or more clinical events detected in the machine data comprises an induction phase, a maintenance phase, and an emergence phase as taught by Franz for the purpose of comparing the classification or rating of the parameter values and determining parameter deviation and initiating countermeasures sooner (paragraph 0013, lines 8-18).

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Steinhauer et al. (US 2014/0006041 A1) in view of McEwen (US 4,550,726).
Regarding claim 26, Steinhauer discloses the claimed invention substantially as claimed, as set forth above in claims 21 and 25. Steinhauer is silent regarding wherein the initiation of the recruitment maneuver is detected based upon streaming analytics of a streaming time series of a signal indicative of a manual initiation of the recruitment maneuver.

Therefore, it would have been prima facie obvious before the effective filing of the claimed invention to modify the data from the ventilator of Steinhauer to incorporate wherein the initiation of the recruitment maneuver is detected based upon streaming analytics of a streaming time series of a signal indicative of a manual initiation of the recruitment maneuver as taught by McEwen for the purpose of viewing the proper functioning/obstruction in breathing circuit (column 1, lines 6-11).

Regarding claim 27, Steinhauer discloses the claimed invention substantially as claimed, as set forth above in claims 21 and 25. Steinhauer is silent regarding wherein the initiation of the recruitment maneuver is detected based upon streaming analytics of a streaming time series of at least one signal indicative of a pressure within a breathing circuit of the mechanical ventilator.
However, McEwen teaches wherein the initiation of the recruitment maneuver (column 8, line 62-column 9, line 15, initiation of pressure in the breathing circuit) is detected based upon streaming analytics of a streaming time series of at least one signal indicative of a pressure within a breathing circuit of the mechanical ventilator for the purpose of viewing the proper functioning/obstruction in breathing circuit (column 1, lines 6-11).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the data from the .

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinhauer et al. (US 2014/0006041 A1) in view of Choncholas et al. (US 2008/0091117 A1).
Regarding claim 29, Steinhauer discloses the claimed invention substantially as claimed, as set forth above in claims 21 and 25. Steinhaur is silent regarding wherein the lung protective ventilation recommendation comprise at least detection of positive end expiratory pressure (PEEP) therapy after each detected recruitment maneuver.
However, Choncholas teaches a method and apparatus for airway compensation control wherein the lung protective ventilation recommendation (information displayed in element 102g5 in figure 9) comprise at least detection of positive and expiratory pressure (PEEP) therapy after each detected recruitment maneuver (paragraph 0098, figure 9A) for the purpose of determining increase in functional residual capacity resulting from making previously closed alveolar sacs available after employing recruitment maneuver (paragraph 0096).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the lung protective ventilation recommendation of Steinhauer to incorporate wherein the lung protective ventilation recommendation comprise at least detection of positive end expiratory pressure (PEEP) therapy after each detected recruitment maneuver as taught by Choncholas for the purpose of determining increase in functional residual capacity .

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinhauer et al. (US 2014/0006041 A1) in view of Gajic (US 2012/0000464 A1).
Regarding claim 30, Steinhauer discloses the claimed invention substantially as claimed, as set forth above in claim 21. Steinhauer is silent regarding receiving a predicted body weight of a patient; and calculating an LPV tidal volume based upon the received PBW; wherein the one or more streaming time series of machine data comprise a time series indicative of tidal volume delivered to the patient and the lung protective ventilation recommendations comprise detection of the tidal volume within the calculated LPV tidal volume range.
However, Gajic teaches a method and apparatus for monitoring and controlling the ventilators comprising receiving a predicted body weight of a patient 316 (figure 3A); and calculating an LPV tidal volume based upon the received PBW (paragraph 0040, range being greater than 8 ml/kq of PBW); wherein the one or more streaming time series of machine data comprise a time series indicative of tidal volume delivered to the patient and the lung protective ventilation recommendations comprise detection of the tidal volume within the calculated LPV tidal volume range (paragraph 0040) for the purpose of providing personalized ventilator treatment to the patient (paragraph 0039, lines 1-3).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Steinhauer to incorporate receiving a predicted body weight of a patient; and calculating an LPV tidal volume based upon the received PBW; wherein the one or more streaming time series of machine data comprise a time series indicative of tidal volume delivered to the .

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinhauer et al. (US 2014/0006041 A1) in view of Biondi et al. (US 2002/0120676 A1).
Regarding claim 33, Steinhauer discloses the claimed invention substantially as claimed, as set forth above in claims 21 and 32. Steinhauer further discloses wherein the aggregated evaluations of compliance are performed (paragraphs 0235, 0236) and visually reporting the aggregated compliance across the plurality of detected clinical cases 2260 (figure 22) but is silent regarding having the aggregated evaluations of compliance are sorted based upon each of a plurality of LPV recommendation rules.
However, Biondi teaches a design of network monitoring systems comprising generating reports having an option to sort the order (paragraph 0054) for the purpose of displaying details of the reports according to the user preference (paragraph 0054).
It is further construed that one of ordinary skill in the art will modify the aggregated evaluations of compliance to include an option of sorting information several ways including based upon each of a plurality of LPV recommendation rules for the purpose of viewing the desired information.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the aggregated evaluations of compliance of Steinhauer to incorporate a sorting as taught by Bondi for the purpose of displaying details of the report of compliance according to the user preference (paragraph 0054).

s 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Steinhauer et al. (US 2014/0006041 A1) in view of Watson et al. (US 4,188,946).
Regarding claim 38, Steinhauer discloses the claimed invention substantially as claimed, as set forth above in claim 37. Steinhauer further teaches further comprising a mechanical ventilator 710 (figure 7) communicatively connected to the data ingestion module 1720, the mechanical ventilator 710 provides the streaming time series machine data 1705 (paragraph 0201, paragraph 0091, lines 4-6, “timings” data would mean the machine data is in time series) to the data ingestion module 1720. Steinhauer is silent regarding the ventilator comprising an anesthesia delivery machine.
However, Watson teaches a design of an anesthesia circuit comprising a ventilator 86 comprising anesthesia delivery machine 10 (figure 2) for the purpose of delivering the anesthesia to the patient as needed by the surgery or patient’s needs (column 3, line 64-column 4, line 24).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the mechanical ventilator of Steinhauer to incorporate an anesthesia delivery machine as taught by Watson for the purpose of delivering the anesthesia to the patient as needed by the surgery or patient’s needs (column 3, line 64-column 4, line 24).

Regarding claim 39, Steinhauer discloses the claimed invention substantially as claimed, as set forth above in claim 37. Steinhauer further teaches further comprising at least one computer memory 1725 (figure 17) comprising a data lake (paragraph 0209), wherein the received streaming time series machine data is stored in the at least one computer memory 1725.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jabour (US 2005/0205093 A1): discloses a method and program for calculating ventilator weaning duration using past historical data and accordingly controls the ventilator to delivery appropriate patient treatment.

Below are the prior arts that are similar/same as the primary reference. These arts teach the use of aggregated ventilator data to determine the suggested protocol and accordingly control the ventilators.
Steinhauer et al. (US 2013/0104895 A1)
Steinhauer et al. (US 2013/0104897 A1)
Steinhauer et al. (US 2013/0110528 A1)
Steinhauer et al. (US 2013/0110529 A1)
Steinhauer et al. (US 2013/0104895 A1)
Steinhauer et al. (US 2013/0104897 A1)
Steinhauer et al. (US 2013/0110528 A1)
Steinhauer et al. (US 2013/0110529 A1)
Steinhauer et al. (US 2013/0110530 A1)
Steinhauer et al. (US 2013/0110546 A1)
Steinhauer et al. (US 2013/0110924 A1)
Steinhauer et al. (US 2013/0104895 A1)
Steinhauer et al. (US 2013/0104892 A1)
Steinhauer et al. (US 2013/0104891 A1)
Steinhauer et al. (US 2013/0104890 A1)
Steinhauer et al. (US 2013/0104889 A1)
Steinhauer et al. (US 2013/0104893 A1)
Steinhauer et al. (US 2013/0104894 A1)
Steinhauer et al. (WO 2013067223 A1)
Steinhauer et al. (US 2013/0199534 A1)
Steinhauer et al. (US 2014/0000609 A1)
Steinhauer et al. (US 2014/0000605 A1)
Steinhauer et al. (US 2014/0000607 A1)
Steinhauer et al. (US 2014/0000608 A1)
Steinhauer et al. (US 2014/0002246 A1)
Steinhauer et al. (US 2014/0006052 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/Primary Examiner, Art Unit 3783